Citation Nr: 1700024	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-13 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Marines Corps from June 1980 until July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for hypertension, evaluated as noncompensable rating, effective from May 19, 2011.  The Veteran submitted a notice of disagreement in October 2011 and a Statement of the Case (SOC) was issued in March 2013, continuing the noncompensable rating.  A timely substantive appeal was received in April 2013.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

The probative evidence of record does not demonstrate that the Veteran's hypertension was manifested by diastolic pressure of predominantly 100 or more or systolic pressure predominantly 160 or more; nor does it reflect a history of diastolic pressure predominantly 100 or more requiring continuous medication.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating for hypertension are not met.  38 U.S.C.A. §§  1154, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.104, Diagnostic Code 7101 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Board notes that the Veteran's disagreement is with the initial rating assigned following the grant of service connection for hypertension.  VA's General Counsel held that no further VCAA notice is required for downstream issues such as a veteran's appeal with respect to the propriety of the initially assigned rating stemming from the original grant of service connection.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, 19 Vet. App. 473 (2006).  As the Veteran in this case has appealed with respect to the initially assigned rating, additional VCAA notice is not required because the purpose the notice is intended to serve has been fulfilled.  Harman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records, private treatment records, VA treatment records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

Further, the Veteran was afforded a VA examination in July 2011 in conjunction with his hypertension claim.  In rendering the medical opinion of record, the July 2011 VA examiner addressed the essential contentions of the Veteran, was informed by a review of the claims file, and presented his opinion in the context of the pertinent clinical history.  Thus, the Board finds that the July 2011 VA examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows, or fails to show, as to the hypertension disability. When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.2, 4.3, 4.7, 4.10 (2016).

The Board notes that this is an initial rating case, and consideration will be given to "staged ratings" since service connection was made effective.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Id.

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more; a 40 percent rating requires diastolic pressure of predominantly 120 or more; a 60 percent rating requires diastolic pressure of predominantly 130 or more.  Id.  

The Veteran asserts that his hypertension is more disabling than reflected by the current noncompensable rating.  He seeks an increased rating on the basis that without his medication, his blood pressure readings would be higher.

Turning to the evidence of record, the Veteran's treatment records document ongoing treatment for hypertension in the form of prescription medication.  

Service treatment records dated October 21, 1999, reveal blood pressure readings in the Veteran's right arm of 155/98 and 166/78; the left arm readings were 143/83 and 141/85.  On October 25, 1999, his right blood pressure readings were 175/98 and158/94; the left readings were 145/87 and 160/94.  On October 26, 1999, his right blood pressure readings were 156/92 and 158/90; the left readings were 145/87 and 150/81.

Post-service treatment records reflect the following blood pressure readings in 2009: March 20, 2009: 138/80; April 24, 2009: 130/70; and July 6, 2009: 150/90.

During the July 2011 VA examination, the Veteran reported that he started taking daily medication for hypertension in July 2000 and was using Lotrel and Aspirin at the time of the exam.  He described experiencing heart palpitations three to four times each week.  He also said he worked out every night, focusing on cardio exercises.

Records from Americare Health reflect the following blood pressure readings between 2003 and 2009: January 20, 2003: 132/100; January 27, 2003: 148/98; February 10, 2003: 138/100; February 25, 2003: 122/78; April 21, 2004: 134/90; January 26, 2005: 136/84; February 10, 2006: 130/96; March 31, 2006: 114/75; April 28, 2006: 120/70; June 23, 2006: 138/90; November 10, 2006: 110/72; December 22, 2006: 140/84; May 25, 2007: 134/90; August 24, 2007: 146/102; February 1, 2008: 136/84; May 2, 2008: 122/80; December 3, 2008: 118/84; March 6, 2009: 124/86; March 20, 2009: 138/80; April 24, 2009: 130/70; and June 5, 2009: 164/139.

In this case, the evidence of record does not show that the Veteran's blood pressure readings meet the criteria for a compensable rating.  The readings reflect just four diastolic readings of 100 or more and four systolic readings of 160 or more.  Predominance is not established by eight instances of elevated readings across more than 25 evaluations and a period of almost 10 years.  Further, although the Veteran currently requires continuous medication, the evidence does not demonstrate a history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Accordingly, the Board finds that the Veteran's current noncompensable rating appropriately compensates him for the severity of his disability.

The Veteran is competent to provide evidence about his disability; for example, he is competent to describe heart palpitations and other symptoms he experienced related to his hypertension.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, his competent and credible lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of his disabilities.

The Board acknowledges the Veteran's assertion that without medication his blood pressure readings would be higher.  Although "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria," Jones v. Shinseki, 26 Vet. App. 56, 62 (2012), given that VA has included the effect of medication as a factor to be considered when rating hypertension, the reasoning of Jones indicates that the Board may reject the Veteran's theory of entitlement to a higher rating in this case. 

Further, while the Veteran is on medication to control his hypertension, a 10 percent rating requires that the Veteran be on medication and have a history of diastolic pressure predominantly 100 or more or systolic pressure of 160 or more.  The Veteran reported that he has been on medication since 2000 to control his blood pressure.  The October 1999 blood pressure readings do not present a history of diastolic blood pressure readings predominantly 100 or higher or systolic readings predominantly 160 or higher prior to the start of medication.  In the absence of such a history, the criteria for a compensable rating are not met because, unlike other disorders in the Code of Federal Regulations, the rating criteria for hypertension explicitly contemplate the effects of medication.  Cf. id.

The Board also acknowledges the request from the Veteran's representative to remand the claim for a new examination in light of the Americare Health records associated with the claims file subsequent to the July 2011 VA examination.  The Board declines to remand, as the Americare Health records were considered by the RO in the March 2013 SOC, which contained a detailed discussion of blood pressure readings contained in the records for the purpose of determining the appropriate disability rating.  Additionally, the VA examination report noted three blood pressure readings from March, April, and July 2009, therefore consideration was given by the examiner to evidence as reflected in the most recent Americare Health records.  The Board finds that the Veteran was not prejudiced by the omission of the records from the claims file at the time of the July 2011 VA examination.  A remand as requested would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran and is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Finally, the Board notes that a noncompensable rating does not mean that the Veteran's hypertension is normal.  The initial grant of service connection acknowledges that the Veteran has a hypertension disability, while the rating reflects that the degree of disability of his service-connected hypertension does not meet VA's criteria for a compensable rating.  

In summary, entitlement to a compensable disability rating for hypertension is not warranted as the Veteran does not have, and has not at any point during the appeal period, elevation of his blood pressure, either systolic or diastolic, necessary for a higher schedular rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra.

Other Considerations

In reaching the above conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the hypertension disability on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R. § 3.321(b)(1) (2016).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether a veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, a veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second inquiry, that is whether a veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, during the July 2011 VA examination, the Veteran reported experiencing heart palpitations three to four times per week.  As heart palpitations are not contemplated by the hypertension rating criteria under Diagnostic Code 7101, the Veteran's description of his symptoms is deemed to present an exceptional disability picture.

Consideration then turns to whether the second prong of Thun is met.  There is no evidence that the disability caused hospitalization or substantially interfered with the Veteran's ability to obtain or maintain employment.  Rather, the evidence indicates that his hypertension has been controlled with medication.  The VA examiner in July 2011 noted that it did not impact the Veteran's ability to work, as he was employed for the previous 11 years as a full-time police officer.  The Veteran reported missing one week of work while undergoing Holter monitor testing, but stated that he was able to perform all the required tasks of his occupation.  Thus, the record does not reflect marked interference with employment or hospitalization due to hypertension.  

Accordingly, the evidence does not show that the requisite factors under Thun are present, and referral of the hypertension disability for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted in this case.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a service-connected disability.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a higher evaluation includes a claim for a total rating based on individual unemployability when a veteran claims an inability to work or there is cogent evidence of unemployability due to service-connected disabilities.  In the present case, such consideration is unwarranted as the Veteran has not claimed an inability to work nor is there evidence of unemployability.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200 (2016); Locklear v. Shinseki, 24 Vet. App. 311 (2011).


ORDER

Entitlement to an initial compensable rating for hypertension is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


